                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                             N 0 ,(I/,£RN DIVISION
                                      NO. 2:17-CR-7-1




UNITED STATES OF AMERICA

    v.                                                  ORDER TO SEAL

LYDELL NEWSOME,
Defendant




         THIS CAUSE came on to be heard and was heard upon the Defendant's Motion

to Seal Docket Entry No. 89. The Court is of the opinion that this motion should be

allowed in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested document to be sealed and be

filed under seal.

         This the _l_ day of November 2018.




                        THihoN'JiABLHAMES c. DEVER III
                        UNITED STATES DISTRICT JUDGE
